Case 8:18-bk-13004-TA       Doc 239 Filed 11/15/19 Entered 11/15/19 17:22:14                    Desc
                              Main Document Page 1 of 2



 1 Timothy Carl Aires, Esq. (138169)
   AIRES LAW FIRM
 2 6 Hughes, Suite 205
                                                                     FILED & ENTERED
   Irvine, California 92618
 3
   (949) 718-2020
 4 (949) 718-2021 FAX                                                      NOV 15 2019

 5 Attorneys for:                                                     CLERK U.S. BANKRUPTCY COURT
   DTLA TD ENERGY LLC, TOPNOTCH DTLA US LLC,                          Central District of California
                                                                      BY daniels DEPUTY CLERK
 6 ALKM FINANCIAL SERVICES LLC,

 7 EHUD GILBOA, and RONEN TWITO

 8                            UNITED STATES BANKRUPTCY COURT

 9                CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION

10

11 In re                                             )   Case No. 8:18-bk-13004-TA
                                                     )
12         NASCO PETROLEUM.                          )   Chapter 7

           DEMAR ENERGY LLC,                         )   ORDER TAKING THE FOLLOWING
13
                                                     )   MATTERS OFF CALENDAR: (1) MOTION
14                Debtors,                           )   FOR ASSIGNMENT ORDER RE: RIGHTS
                  Debtors in Possession              )   TO PAYMENT OF MONEY DUE OR TO
15                Defendants.                        )   BECOME DUE [JUDGMENT DEBTOR
                                                         KENT SALVESON]; (2) MOTION OF
16                                                       MOVANT KENT SALVESON FOR RELIEF
                                                         FROM ORDER IMPOSED MONETARY
17                                                       SANCTIONS

18                                                       DATE:               11/13/2019
                                                         TIME:               10:00 AM
19                                                       CTRM:               5B

20

21         The Court having considered the stipulation of the parties [DN 232], now, therefor,

22
     //
23
     //
24
     //
25 //

26 //
27

28
                                                   -1-
                                                              ________________________________________
                                                              ORDER TAKING MATTERS OFF CALENDAR
Case 8:18-bk-13004-TA      Doc 239 Filed 11/15/19 Entered 11/15/19 17:22:14        Desc
                             Main Document Page 2 of 2



 1        IT IS HEREBY ORDERED that the following matters are off calendar: (1) Motion for

 2 Assignment Order Re: Rights to Payment of Money Due or to Become Due [Judgment Debtor Kent
   Salveson]; (2) Motion of Movant Kent Salveson for Relief from Order Imposed Monetary
 3
   Sanctions.
 4

 5
                                           ###
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23   Date: November 15, 2019

24

25

26
27

28
                                               -2-
                                                       ________________________________________
                                                       ORDER TAKING MATTERS OFF CALENDAR
